Citation Nr: 1429228	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-32 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for atopic dermatitis.

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified before the undersigned in a hearing at the Board in April 2014.  A transcript of that hearing was reviewed prior to this decision.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised, if further action is required on his part.



REMAND

At the hearing, the Veteran reported regular VA dermatology treatment with his most recent treatment occurring the previous month.  The claims folders do not include treatment records from the VA facilities identified by the Veteran.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b)-(c) (West 2002).

The Veteran's testimony indicated that there had been an increase in disfigurement from the service connected skin disease since the last examination in 2012.  He is entitled to a new examination.  Snuffer v. West, 9 Vet. App. 400 (1997).

In June 2012, the examiner for VA opined that the Veteran's skin disease did not preclude gainful employment, but provided no rationale for the opinion.  It is, therefore, inadequate.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Accordingly, the appeal is REMANDED for the following:

1.  Obtain all records of the Veteran's VA treatment for skin conditions.

2.  Then afford the Veteran a VA examination to determine the current severity of his service connected atopic dermatitis.  The examiner should note review of the claims folder.

The examiner should note all characteristics of disfigurement.

The examiner should also provide an opinion as to whether the service connected dermatitis and hernia residuals would preclude gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.  The examiner should provide reasons for this opinion.  If the Veteran would be able to maintain suitable gainful employment, the examiner should provide examples of the jobs the Veteran would be able to perform.

3.  If the benefits sought are not fully granted, issue a supplemental statement of the case, and return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded Kutscherousky v West, 12 Vet App 369 (1999)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 USCA § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal 38 C F R § 20 1100(b) (2013)



